                                           Case 5:20-cv-08021-BLF Document 10 Filed 03/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ISAAC A. MILLER,
                                  11                                                     Case No. 20-08021 BLF (PR)
                                                            Plaintiff,
                                  12                                                     JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     GOV. GAVIN NEWSOME,
                                  15                       Defendant.
                                  16

                                  17

                                  18            The Court has dismissed the complaint with prejudice for failure to state a claim
                                  19   upon which relief may be granted. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21   Dated: __March 19, 2021______                     ________________________
                                                                                         BETH LABSON FREEMAN
                                  22
                                                                                         United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.20\08021Miller_judgment
                                  26

                                  27

                                  28
